Citation Nr: 1502834	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claims file rests with the North Little Rock, Arkansas RO.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's service treatment records and service personnel records are located in the Veterans Benefits Management System. 


FINDINGS OF FACT

1. The Veteran died in July 2009.  The death certificate shows that he died due to hepatocellular carcinoma, with coagulopathy as a contributory cause.  

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD) at 70 percent and diabetes mellitus at 20 percent.  A total rating was assigned from January 2007.

3.  A service connected disability was neither the principal nor a contributory cause of the Veteran's death and there is no competent medical evidence showing that the Veteran's death is otherwise related to service.

4.  In the Appellant's March 2012 VA-9 form, she stated that she wished to withdraw her appeal of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  


CONCLUSIONS OF LAW

1.  The Veteran's death was not due to a disability incurred or aggravated in-service, or due to a disability which may be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).  

2.  The criteria for withdrawal of the appeal for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007) have also been met.  The November 2009 VCAA letter includes (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  

VA fulfilled its duty to assist the Appellant in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Appellant VA opinions in December 2010.  There is no additional evidence that need be obtained.  

Cause of Death

When any Veteran dies after December 31, 1956, from a service-connected or compensable disability, the Secretary shall pay dependency and indemnity compensation to such Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed. For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.103(d).  

The Veteran's death certificate indicates he died in July 2009 from hepatocellular carcinoma, with coagulopathy as a contributory cause.  At the time of his death, the Veteran was only service-connected for PTSD and diabetes mellitus.  The Appellant contends that the Veteran's PTSD caused him to use intravenous drugs, which in turn caused his hepatitis and then his hepatocellular cancer.  

The Appellant was afforded a VA opinion in December 2010.  There, the examiner noted that there were abnormal liver function tests in 1997, which resulted in diagnosis and treatment of hepatitis C. The examiner also noted the Veteran's history of intravenous drug use, sexually transmitted disease, and needle sticks while working for a VA hospital.  The examiner stated that hepatitis was "relatively infrequently transmitted sexually (about 5% of the time) and the rate of transmission from random needle stick in a hospital is also relatively low."  He therefore concluded that the Veteran contracted hepatitis more likely than not from the intravenous drug use.  The examiner further opined that the Veteran's hepatocellular carcinoma was more likely than not associated with the Veteran's hepatitis C and related cirrhosis.  

In an addendum opinion, another examiner stated that because there was no evidence suggesting that the Veteran's PTSD caused his drug use, it would be mere speculation to offer an opinion on their relationship.  The examiner also noted that the evidence suggested different dates for the Veteran's stressors and that his drug use may have preceded his service in Vietnam.  The examiner noted that this timeline vagueness did not affect his decision to decline to render an opinion.  

The Appellant has repeatedly stated that she believes the Veteran's PTSD was one of the reasons he used intravenous drugs.  In an April 2010 letter, the Appellant relayed her husband's drug use in service and cited 38 C.F.R. § 3.103(c)(3) which indicates that "organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct."  38 C.F.R. § 3.103(c)(3).  The Appellant has also included numerous articles to support her statements. 

The preponderance of the evidence is against a relationship between the Veteran's PTSD and the cause of his death.  The VA examiners related the Veteran's hepatocellular carcinoma back to his intravenous drug use, but declined to opine on a relationship between his drug use and his PTSD, citing a lack of evidence in the record.  The examiner also noted that the Veteran stated he began using drugs in 1969, but that his PTSD stressors occurred between July 1970 and April 1971, when he was stationed in Vietnam.  Furthermore, the Appellant does not have the education or training to make a complex medical decision such as relating the Veteran's PTSD to his drug use.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   For the above reasons, the Board cannot relate the Veteran's intravenous drug use to his PTSD.  

The Board must also consider whether the Veteran's hepatitis C should have been service connected.  Stoll v. Nicholson 401 F.3d 1375, 1380 (Fed. Cir. 2005).  The Board denied service connection for hepatitis in June 2001 and the Veteran did not appeal this decision.  At that time, the Board denied based on a lack of symptoms and a lack of evidence of high-risk activities in service.  It was thought that the hepatitis was related to his post-service employment.  The Veteran's statements regarding in-service drug use were noted, but two examiners declined to relate the Veteran's in-service drug use to his hepatitis.  It is noted that service treatment records did not show treatment or findings of drug abuse, and the onset of hepatitis was years post-service and is not attributed to any drug use in service by any competent evidence.  Moreover, the use of drugs and the treatment therefore, into the 1980s' show that the drug use and his stopping drug use predate all complaints of findings of psychiatric symptoms.  The Veteran and the Appellant have not alleged any other theories of service connection for hepatitis, and the Board cannot find any evidence to support such theories.  Therefore, the Board cannot grant service connection for hepatitis C.  

The Appellant has submitted abstracts of several articles relating PTSD to intravenous drug use and then to hepatitis.  While these report general findings, they are not specific to the Veteran's case, and the other evidence in the claims folder is more probative.  As discussed above, the examiner did relate intravenous drug use to hepatitis, but declined to opine on its relation to PTSD.  Moreover, it is again noted that the drug use and the treatment therefore predated psychiatric complaints or findings leading to the service connection of delayed onset PTSD.

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

Withdrawal of 38 U.S.C.A. § 1318 Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2011).  In the March 2012 VA-9 Form, the Appellant withdrew the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.  

The claim of entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318 is dismissed. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


